Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, 10 , 12-14, 16, 17, 19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (2004/0108778) in view of Youlin et al. (CN103825404).
Regarding claim 1, Tsukamoto et al. shows an electric assembly, comprising:
A box assembly, wherein a mounting plate (5) is disposed in the box assembly, and the mounting plate divides a space within the box assembly into a motor holding cavity (left) and a transmission holding cavity (right);
A motor (1, 2), wherein the motor is disposed in the motor holding cavity (below 8);
A transmission (11-13, 15, 16), wherein the transmission is disposed in the transmission holding cavity (below 23), and the motor is power-coupled to the transmission such that the motor and the transmission are directly integrated through the box assembly without externally connecting the motor and the transmission.
Tsukamoto et al. does not show a cooling lubricating liquid, wherein the cooling lubricating liquid fills the transmission holding cavity and cools the box assembly.
Youlin et al. shows a cooling lubricating liquid, wherein the cooling lubricating liquid fills the transmission holding cavity and cools the box assembly (201) for the purpose of reducing heat.
	Since Tsukamoto et al. and Youlin et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a cooling lubricating liquid as taught by Youlin et al. for the purpose discussed above.
Regarding claim 2, Youlin et al. also shows wherein the mounting plate is constructed as an integral part (must not mean monolithically formed with) of the box assembly, and the cooling lubricating liquid cools the box assembly through the mounting plate (through 20, 301, 307, 304, 206).
Claim(s) 1-5, 7, 13, 14, 16, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (2004/0108778) in view of Mogi (2009/0127954).
Regarding claim 1, Tsukamoto et al. shows an electric assembly, comprising:
A box assembly, wherein a mounting plate (5) is disposed in the box assembly, and the mounting plate divides a space within the box assembly into a motor holding cavity (left) and a transmission holding cavity (right);
A motor (1, 2), wherein the motor is disposed in the motor holding cavity (below 8);
A transmission (11-13, 15, 16), wherein the transmission is disposed in the transmission holding cavity (below 23), and the motor is power-coupled to the transmission such that the motor and the transmission are directly integrated through the box assembly without externally connecting the motor and the transmission.
Tsukamoto et al. does not show a cooling lubricating liquid, wherein the cooling lubricating liquid fills the transmission holding cavity and cools the box assembly.
Mogi shows a cooling lubricating liquid, wherein the cooling lubricating liquid fills the transmission holding cavity and cools the box assembly (para. 0015) for the purpose of reducing heat.
	Since Tsukamoto et al. and Mogi are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a cooling lubricating liquid as taught by Mogi for the purpose discussed above.
Regarding claim 2, Mogi also shows wherein the mounting plate is constructed as an integral (must not mean monolithically formed with) part of the box assembly, and the cooling lubricating liquid cools the box assembly through the mounting plate (Fig. 1).
	Regarding claim 3, Mogi also shows further comprising an oil pump (61), wherein the oil pump is disposed on the box assembly and configured to transport the cooling lubricating liquid in the transmission holding cavity to the transmission and the mounting plate.
Regarding claim 4, Mogi also shows wherein the oil pump is mounted in the box assembly, and the oil pump is in transmission connection to the transmission and is driven by the transmission (68).
Regarding claim 5, Mogi also shows wherein the oil pump (61) has a mounting seat, and the oil pump is mounted on an inner wall of the transmission holding cavity through the mounting seat, wherein the oil pump further comprises a spindle, the spindle is connected to a driving gear, the driving gear is in transmission connection to the transmission, and the oil pump is in transmission connection to the driving gear through the spindle (64) and is driven by the driving gear (Fig. 7).
Regarding claim 7, Mogi also shows further comprising an oil transportation pipe, wherein the oil pump transports the cooling lubricating liquid in the transmission holding cavity to the mounting plate through the oil transportation pipe, wherein the oil pump transports the cooling lubricating liquid in the transmission holding cavity to the mounting plate and at least one gear location and/or at least one bearing location and/or at least one meshing location through the oil transportation pipe (16c, 16d, 18b, 20d, 20a, 20b).
Regarding claim 13, Mogi also shows wherein a distance between the motor and the mounting plate is less than a preset distance (around 74b).
Regarding claim 14, Mogi also shows wherein a side of the mounting plate facing the motor and/or the transmission is provided with ribs, and the ribs divide a space between the mounting plate and the motor into a plurality of cavities (for 35, 29, 64).
Regarding claim 16, Mogi also shows wherein the ribs comprise an annular rib extending along a circumferential direction of the motor (supporting bearings).
Regarding claim 19, Mogi also shows wherein the box assembly comprises a transmission box and a motor box (left and right of 16), the transmission box comprises a front box and a rear box (for 12 and 13), the motor box comprises a motor housing and a motor backend cover (18, 20), the front box and the motor housing (12 and 18) are disposed adjacent to each other, and the mounting plate is constructed as a part of the front box or a part of the motor housing.
Regarding claim 21, Mogi also shows wherein the box assembly comprises a transmission box and a motor box (left and right of 16), the transmission box comprises a front box and a rear box (for 12 and 13), the motor box comprises a motor frontend cover, a motor housing (18) and a motor backend cover (20), and the mounting plate (16)is constructed as a part of the front box or a part of the motor frontend cover (16).
Regarding claim 22, Mogi also shows wherein the motor housing, the motor frontend cover and the front box are integrally formed or each two of the motor housing, the motor frontend cover and the front box are detachably connected (bolts 15, 21, 23).
Regarding claim 23, Mogi also shows wherein the motor frontend cover and the front box are integrally formed (must not be monolithically formed), and the motor housing and the motor frontend cover are detachably connected (bolts 17).
Regarding claim 24, Mogi also shows wherein the motor frontend cover and the motor housing are integrally formed (bolts 17), and the motor frontend cover and the front box are detachably connected (bolts 15).
Claims 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. in view of Mogi as applied to claim 3 above and further in view of Vuolle-Apiala et al. (9525320).
Regarding claim 9, the machine of Tsukamoto et al. modified by Mogi includes all of the limitations of the claimed invention except for wherein the oil pump is mounted outside the box assembly.
Vuolle-Apiala et al. shows wherein the oil pump (122) is mounted outside the box assembly for the purpose of making the pump replacement easily.
Since Tsukamoto et al. ,Mogi and Vuolle-Apiala et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the pump outside as taught by Vuolle-Apiala et al. for the purpose discussed above.
Regarding claim 10, Vuolle-Apiala et al. also shows wherein the oil pump is driven through an external motor or driven through a transmission mechanism of the transmission (gear stages), and an oil guiding passage making the transmission holding cavity and the oil pump be in communication with each other is disposed in a wall (116a, 116b, 114) of the box assembly.
Regarding claim 12, Vuolle-Apiala et al. also shows wherein the oil pump transports the cooling lubricating liquid in the transmission holding cavity to the mounting plate and at least one gear location and/or at least one bearing location and/or at least one meshing location through the oil guiding passage (116a, 116b, bearing 119).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al.  in view of Mogi as applied to claim 16 above and further in view of Lee (2008/0073986).
Regarding claim 17, the machine of Tsukamoto et al. modified by Mogi includes all of the limitations of the claimed invention except for wherein the ribs comprise strip-shaped ribs extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate, and heights of the strip-shaped ribs relative to the mounting plate gradually decrease from inside to outside.
Lee shows wherein the ribs comprise strip-shaped ribs extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate, and heights of the strip- shaped ribs relative to the mounting plate gradually decrease from inside to outside (173, 174) for the purpose of reducing more heat.
Since Tsukamoto et al., Mogi and Lee are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add ribs as taught by Lee for the purpose discussed above.
Allowable Subject Matter
Claims 25 and 26 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



9/4/2022
/DANG D LE/Primary Examiner, Art Unit 2834